                                                                       CLERK'S OFFICE U.S. DIST. COURT
                                                                               AT ROANOKE, VA
                                                                                    FILED


                    IN THE UNITED STATES DISTRICT COURT
                                                                              FEB 0 8 2019
                    FOR THE WESTERN DISTRICT OF VIRGINIA JU~~~~~i~ERK
                             ROANOKE DIVISION           BY: ~


CLARENCE EDWARD                           )
WHITAKER, on behalf of himself            )
and as Administrator of the Estate        )        Case No. 7:17-cv-00055
of Shannon Marie Whitaker,                )
deceased,                                 )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
HYUNDAI MOTOR COMPANY,                    )        By:   Michael F. Urbanski
et al.,                                   )        Chief United States District Judge
                                          )
       Defendants.                        )

                                         ORDER

       Plaintiff Clarence Edward Whitaker (''Whitaker") flied his Motion in Limine No.3

Precluding the D efendants from making Reference to, or Inferring in any way, that Shannon

Whitaker was Negligent, Contributorily Negligent, or Contributed to her Own Fatal Injury

or Death, ECF No. 161, and Motion in Limine No.9 Precluding the D efendants from

Asserting the Defense of"Unforeseeable Misuse" of the Vehicle, ECF No. 167, on January

25, 2019. D efendants Hyundai Motor Company and Hyundai Motor America, Inc.

("D efendants") responded to both motions in a single brief on February 1, 2019. ECF No.

192. For the reasons stated below, Whitaker's Motion in Limine No.3 is GRANTED and

Whitaker's Motion in Limine No. 9 is DENIED.

                                              I.

       Under Virginia common law, "wrongful death claimants may recover for breach of

implied warranty of merchantability by establishing: (1) the goods were unreasonably
dangerous either for the use to which they would ordinarily be put or for some other

reasonably foreseeable purpose; and (2) the unreasonably dangerous condition existed when

the goods left the defendant's hands." Buder v. Navistar Intern. Transp. Corp., 809 F. Supp

1202, 1205-06 (W.D. Va. 1991) (citing Bly v. Otis E levator, 713 F.2d 1040, 1043 (4th Cir.

1983)). A plaintiff cannot recover, however, against a m anufacturer for breach of the implied

warranty when the plaintiff was injured through unforeseeable misuse of the product. Wood

v. Bass Pro Shops, Inc., 250 Va. 397, 301, 462 S.E.2d 101, 103 (1994) ''While a manufacturer

may not be held liable for every misuse of its product, it may be held liable for

a foreseeable misuse of an unreasonably dangerous product." Jeld-Wen, Inc. v. Gamble by

Gamble, 256 Va. 144, 147, 501 S.E.2d 393, 396 (1998).

       Federal law may preempt state law in three ways: (1) express preemption; (2) field

preemption; and (3) conflict preemption. H&R Block Eastern E nterprises, Inc. v. Raskin,

591 F.3d 718, 723 (4th Cir. 2010) . A conflict preemption claim requires a conflict between a

federal law or regulation and a state law or regulation. Chi. & N.W. Transp. Co. v. Kalo

Brick & Tile Co., 450 U.S. 311, 31 7 (1981). The court "should not seek out conflicts ... where

none clearly exists." College Loan Corp. v. SLM Corporation, a Delaware Corp., 396 F.3d

588,598 (4th Cir. 2005). Conflict preemption applies only when the state law stands as an

"obstacle to the accomplishment of a significant federal regulatory objective." Geier v.

American Honda Motor Co., 529 U.S. 861, 886 (2000).

                                               II.

       Whitaker argues that, since the only claim remaining is breach of the implied warranty

of merchantability, D efendants cannot be permitted to present evidence of Mrs. Whitaker's


                                               2
contributory negligence. Furthermore, Whitaker argues that Defendants are precluded from

arguing that Mrs. Whitaker's actions constituted unforeseeable misuse by Federal Motor

Vehicle Safety Standard    o. 114 (FMVSS 114), which mandates that all motor vehicles

manufactured in the United States must have a starting system that prevents key removal

unless the transmission or gear selection control is locked in "park" or becomes locked in

"park" as a direct result of key removal. Whitaker argues that by passing this standard,

Congress recognized the foreseeability of a driver attempting to remove the key from the

ignition of a motor vehicle when that motor vehicle is in a position other than park. Further,

the Virginia common law defense of unforeseeable misuse, if applied here, would "add a

condition to a manufacturer's duty to comply with FMVSS 114, which would be based on

whether a particular manufacturer could 'foresee' the type of occurrence the law was enacted

to prevent." ECF No. 167, at 3.

       Defendants respond first by saying that misuse and contributory negligence are

related concepts, as "negligence" and "warranty" are "close together, indistinguishable in

some respects ... " ECF No. 192, at 6. See Evans v. NACCO Materials Handling Grp., Inc.,

295 Va. 235, 246, 810 S.E.2d 462, 469 (2018) (observing that both negligence and breach of

warranty require a showing of whether a product is unreasonably dangerous). Thus, conduct

that amounts to contributory negligence can also be termed misuse. To Whitaker's

preemption argument, Defendants argue that conflict preemption does not apply here, as

FMVSS 114 requires designers of automatic transmission passenger cars and SUV s to design

their vehicles to have an interlock, and a jury finding that Mrs. Whitaker misused the vehicle

by getting out of it with the vehicle on and in drive, not setting the parking brake, or running


                                               3
after the vehicle after it began to roll will not frustrate the regulation. By this response,

Defendants seem to indicate that they will not argue that it is unforeseeable that a person

might attempt to remove a key from the ignition without first placing the car in "park."

                                                III.

       The court notes initially that it has already precluded D efendants from presenting

evidence on several issues pertaining to Mrs. Whitaker's history and behavior. Defendants

are barred from presenting evidence of Mrs. Whitaker's prior medical conditions and

medications; they are likewise barred from referring to any prior incident of reckless driving.

Evidence on these issues, which Defendant argued showed Mrs. Whitaker's role in the

accident, was precluded partially because it went more to contributory negligence than

unforeseeable misuse. To this extent, Whitaker's Motion in Limine No.3 is GRANTED.

       Defendants are not, however, barred from presenting evidence of what caused the

accident. This includes how Mrs. Whitaker removed the key from the ignition, what gear the

car was in, and what actions she took after the car began to roll. As Defendants point out,

there is some overlap between the legal concepts of contributory negligence and

unforeseeable misuse. While specific issues have already been excluded, whether a particular

showing falls into contributory negligence or unforeseeable misuse might occasionally have

to be determined on a case-by-case basis, during trial.

       Whitaker argues that the court has already ruled that Mrs. Whitaker's actions were

foreseeable in its October 10, 2018 Memorandum Opinion. This opinion, however,

addressed Defendants' motion for summary judgment. ECF             o. 112. The court held that,

given FMVSS 114 and the purpose of the solenoid, a jury could find that Mrs. Whitaker's


                                                 4
alleged misuse of the vehicle was foreseeable to D efendants. Id. at 17. This is not the same

as holding that Defendants are precluded from discussing the entire issue of foreseeability.

That Congress passed a statute requiring that a car's "starting system ... must prevent key

removal. .. , unless the transmission or gear selection control is locked in 'park' or becomes

locked in 'park' as a direct result of key removal" is certainly very persuasive evidence of the

foreseeability of someone attempting to remove a key from the ignition without flrst placing

the car in "park." 49 C.P.R. § 571.114 at SF.2.1. D efendants' response, however, seems to

indicate that they will not attempt to argue otherwise. ECF No. 192, at 8. Defendants instead

focus on the other aspects of Mrs. Whitaker's actions on August 24, 2015. Defendants are

correct in that FMVSS 114 only "requires designers of automatic transmission passenger cars

and SUVs to design their vehicles to have an interlock." Id. Argument regarding the

foreseeability of other aspects of her behavior, like not setting the parking brake or pursuing

the vehicle when it began to roll, are not addressed by FMVSS 114's requirement.

       In the alternative, Whitaker argues that all evidence so far has shown that removing

the key from the ignition before putting a car in "park" is foreseeable, but absent a Ending

that there is no disagreement of material fact on this issue, only a jury can determine whether

Mrs. Whitaker's use of the vehicle on August 24, 2015 was foreseeable.

       Whitaker's Motion in Limine #3 is GRANTED. D efendants may not assert

contributory negligence as an affirmative defense. Motion in Limine #9 is DENIED.

Defendants may present evidence regarding the foreseeability of Mrs. Whitaker's actions on

August 24, 2015.

       It is SO ORDERED.


                                                5
 Entered:   {)     I Sf
                 ;J-- C)     2_ (';)   fCj

/.,/1"11dwut {: ~
 Michae . Urbanski
 Chie nited States District Judge




    6
